UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMMIE ISSAC,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-02161-TLW-6)


Submitted:   January 29, 2013             Decided:   February 14, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timmie Issac appeals his conviction and ninety-month

sentence imposed following his guilty plea to possession with

intent   to     distribute      and        distribution        of    cocaine    base,        in

violation     of     21    U.S.C.    §     841(b)(1)(C)        (2006).         On    appeal,

Issac’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning whether the district court

complied with Federal Rule of Criminal Procedure 11 (“Rule 11”)

during   the       plea    hearing       and       whether     Issac’s     sentence         was

procedurally and substantively reasonable.                       Issac was advised of

his right to file a pro se supplemental brief but did not file

one.     Finding      no    meritorious         grounds       for   appeal,     we    affirm

Issac’s conviction.           We dismiss Issac’s appeal of his sentence

for lack of jurisdiction.

              Counsel      questions       whether      the    district     court         fully

complied with Rule 11 in accepting Issac’s guilty plea.                                     Our

review   of    the    plea    hearing       reveals       that      the   district        court

substantially        complied       with    Rule     11   in     conducting         the    plea

colloquy, and committed no error warranting correction on plain

error review.         See United States v. General, 278 F.3d 389, 393

(4th Cir. 2002) (providing standard of review); United States v.

Olano,   507       U.S.     725,     732       (1993)     (detailing        plain         error



                                               2
standard).         Thus, the district court did not err in finding

Issac’s guilty plea knowing and voluntary.

              Counsel also questions the procedural and substantive

reasonableness of Issac’s sentence.                         Issac entered his guilty

plea pursuant to Rule 11(c)(1)(C); therefore, we conclude that

we    lack    jurisdiction         to    review      the      sentence    imposed   by   the

district court.           The federal statute governing appellate review

of a sentence limits the circumstances under which a defendant

may    appeal      a    sentence        to     which     he      stipulated   in    a    Rule

11(c)(1)(C) plea agreement to claims that the district court

imposed the sentence “in violation of law . . . [or] as a result

of an incorrect application of the sentencing guidelines.”                                 18

U.S.C. § 3742(a)(1)-(2), (c) (2006); United States v. Sanchez,

146    F.3d    796,      797   &   n.1       (10th     Cir.      1998)   (concerning     Rule

11(e)(1)(C),           predecessor       provision         to     11(c)(1)(C).          Here,

Issac’s sentence was less than the applicable statutory maximum,

see 18 U.S.C. § 841(b)(1)(C), and, due to a downward departure,

was less than the sentence for which he had bargained.                                  Thus,

review of his sentence is precluded by § 3742(c).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Issac’s conviction and dismiss his appeal of

the sentence.          This court requires that counsel inform Issac, in

writing,      of   his    right     to       petition      the    Supreme   Court   of   the

                                                3
United States for further review.       If Issac requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Issac.        We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4